FILED: January 8, 2019

                                   UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT

                                ___________________

                                     No. 17-2449
                                 (7:17-cv-00169-FL)
                                  (16-01964-5-SWH)
                                  (16-00031-5-SWH)
                                ___________________

LARRY ALBERT HURLBURT

               Plaintiff - Appellant

v.

JULIET J. BLACK

               Defendant - Appellee

 and

JOSEPH A. BLEDSOE, III

               Trustee

                                ___________________

                                     ORDER
                                ___________________

        A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant appellant’s petition for rehearing en

banc,
      IT IS ORDERED that rehearing en banc is granted.

      The parties shall file 16 additional paper copies of their briefs and

appendices previously filed in this case within 10 days.

      This case is tentatively calendared for oral argument at the March 19-21,

2019, oral argument session.

                                       For the Court

                                       /s/ Patricia S. Connor, Clerk